Citation Nr: 1230774	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-29 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for traumatic arthritis and a meniscal tear of the right knee, currently rated 10 percent disabling (right knee disability).

2.  Entitlement to an initial rating higher than 10 percent for chondromalacia patellae and osteoarthritis of the left knee (left knee disability). 

3.  Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served with the Army National Guard with various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) from February 1974 to February 1998.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO) issued in February and November 2008.  The February 2008 rating decision granted service connection for chondromalacia patellae and osteoarthritis of the left knee, evaluated as 10 percent disabling, effective August 16, 2006.  The November 2008 rating decision denied an increased rating for traumatic arthritis and a meniscal tear of the right knee and granted service connection for allergic rhinitis, evaluated as noncompensably (0 percent) disabling, effective August 16, 2006.

The Veteran testified at a video conference hearing before the undersigned in November 2010.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In January 2011, the Board remanded this case for further development.

The issue of entitlement to an increased initial evaluation for allergic rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right knee disability is characterized by pain, swelling, crepitus, locking, and limitation of flexion to 95 degrees with extension limited by, at most, 10 degrees without subluxation or instability.

2.  The Veteran's left knee disability is characterized by pain, swelling, crepitus, locking, and limitation of flexion to 100 degrees with extension limited by, at most, 10 degrees without subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating higher than 10 percent for traumatic arthritis and meniscal tear of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (2011).

2.  The criteria for an initial rating higher than 10 percent for chondromalacia patellae and osteoarthritis of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's left knee claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to this claim.

In a claim for increase, like the right knee disability claim, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was sent a letter in September 2008 that provided information as to what evidence was required to substantiate the right knee disability claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a November 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's January 2011 remand, VA obtained additional VA outpatient treatment records, sought the identified private treatment records, and provided the Veteran with a medical examination in March 2011.  The VA examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Moreover, this examination contain all the information needed to rate the disabilities.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the January 2011 remand instructions with regard to the bilateral knee claims.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disabilities since the last examination.  Ultimately the claim was remanded for new examinations.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Knee Disabilities

The Veteran is currently service connected for traumatic arthritis and meniscus tear of the right knee (right knee disability), evaluated as 10 percent disabling, effective August 16, 2006; and chondromalacia patellae and osteoarthritis of the left knee.  Both disabilities are rated under 5010-5260 for traumatic arthritis and limitation of flexion.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his June 2008 claim.

The left knee disability claim centers on the propriety of the initial rating assigned and requires evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found).  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Diagnostic Code 5010 instructs raters to evaluated traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003 degenerative arthritis established by x-ray findings will be rated either based on the limitation of motion of the affected joint based on x-ray findings.  Limitation of motion of the knee is evaluated under Diagnostic Code 5260 (for limitation of flexion) and Diagnostic Code 5261 (for limitation of extension).  If the criteria for a compensable (10 percent or more) rating under both these diagnostic codes are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).  If limitation of motion of the affected joint is not compensable, a 10 percent rating is applicable for noncompensable limitation of motion confirmed by findings such as swelling, muscle spasm, or painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

A 10 percent evaluation is warranted for flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 20 percent evaluation is warranted for flexion limited to 30 degrees.  Id.  A 30 percent evaluation is warranted for flexion limited to 15 degrees.  Id.

A 10 percent evaluation is warranted for extension limited to 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent evaluation is warranted for extension limited to 15 degrees.  Id.  A 30 percent evaluation is warranted for extension limited to 20 degrees.  Id.  A 40 percent evaluation is warranted for extension limited to 30 degrees.  Id.  A 50 percent evaluation is warranted for extension limited to 45 degrees.  Id.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

The General Counsel has also held that separate rating could be provided for limitation of knee extension and flexion, when such limitation is compensable.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Knee instability is evaluated under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The evidence shows degenerative joint disease and symptoms of pain, swelling, crepitus, locking, and limitation of motion in both knees.  Generally, the Veteran has had limitation of flexion to at most 95 degrees in the right knee and 100 degrees in the left knee, both with pain.  See October 2008 VA examination; see also March 2012 VA examination, Private treatment record dated September 2007.  

In a letter dated in June 2008, a private physician reported that on examination in May 2008 the Veteran had "limitation of flexion at 25 degrees on the left" and "a limitation on the right of 30 degrees."  It is unclear from this report whether there was a loss of 25 degrees on the left and 30 degrees on the right; or there was limitation to 25 and 30 degrees respectively.  Given the findings on all other examinations, it is most likely that the examiner was reporting the degrees of motion lost, rather than the point at which motion was lost.

The record also shows full extension of both knees, except for findings on the October 2008 VA examination when active extension was limited to 10 degrees with pain, while passive range of motion is full.  That examination; however, showed noncompensable limitation of flexion, without additional limitation due to functional factors.  The limitation of flexion would warrant a 10 percent rating under Diagnostic Code 5261; but that rating could not be combined with a 10 percent rating for noncompensable limitation of flexion.  Diagnostic Codes 5003 and 5010 provide for a rating based on compensable or noncompensable limitation of motion, but not both.  See also VAOPGCPREC 9-2004 (providing that separate ratings for limitation of knee flexion and extension are warranted when there is compensable limitation of those motions).  

Accordingly, the limitation of extension noted on the 2008 VA examination could not service as the basis for ratings higher than the current 10 percent evaluations.

A higher disability evaluation based on limitation of motion is not available for either knee.  The range of motion findings detailed above do not on their face support a compensable (10 percent) evaluation for flexion or extension of either knee at any time.  As such, there is no showing of a compensable degree of disability as to both right knee flexion and right knee extension; thus a separate rating for each pursuant to VAOPGCPREC 9-2004 is not warranted.  While the limitation of motion of the Veteran's knees is not sufficient to warrant a compensable evaluation under Diagnostic Codes 5260 and 5261, both knees have displayed symptoms of painful motion and swelling, which satisfies the criteria for 10 percent ratings under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.

The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of right knee pain.  Despite the Veteran's subjective complaints of pain, the objective evidence of record does not show any additional functional limitation due to this pain.  As such, a higher evaluation based on limitation of motion is not available.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The VA examinations and outpatient treatment records have consistently shown the Veteran's knees to be stable and without instability or subluxation.  A VA treatment record dated October 2007, does notes the Veteran's complaints of bilateral locking or giving out.  The Veteran also testified that he experienced episodes of locking, but did not report instability.

The Veteran was prescribed knee braces.  He has stated that he uses these braces and a cane during flare-ups and was able to work through them.  See October 2008 VA Examination.  The Veteran has not reported falling in conjunction with his knees locking up or giving out.  No incapacitating episodes are noted.

Although the Veteran is competent to report that his knees give out.  His single report is not consistent with the findings during repeated evaluations.  Given the consistent clinical findings; reports of instability are not credible.  The evidence is thus against the grant of separate ratings on the basis of instability or subluxation.

Turning to other potentially applicable diagnostic codes, the Board notes that the private treatment records refer to meniscus tears.  However, there is no indication in the record that the Veteran has either a dislocated or symptomatic removal of the cartilage.  Moreover, the symptoms contemplated for those disabilities, such as pain, are also contemplated in the rating criteria for limitation of motion under Diagnostic Codes 5003, 5010, 5260.  Separate ratings would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2011).  As such, Diagnostic Codes 5258 and 5259 do not provide a basis for higher or separate ratings.  See 38 C.F.R. § 4.71a.

In sum, throughout the rating period on appeal the Veteran is entitled to additional 10 percent evaluations for instability of both knees, but no more than the current 10 percent evaluations for limitation of motion.  In reaching these conclusions the benefit of the doubt has been applied as appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

TDIU

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

The question of entitlement to TDIU arises where the Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The question of entitlement to TDIU does not arise in the absence of evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

In this case there have been no reports of unemployability.  Indeed, the evidence of record, including the hearing transcript and the VA examination reports, note that the Veteran is employed.  There is no evidence that the employment is less than gainful.  Accordingly, the question of entitlement to TDIU does not arise.


ORDER

A rating in excess of 10 percent for traumatic arthritis and a meniscal tear of the right knee is denied.

An initial rating in excess of 10 percent for chondromalacia patellae and osteoarthritis of the left knee is denied.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. 268.  Where the remand orders of the Board were not complied with, the Board itself errs in failing to ensure compliance.  In such situations, the Board must again remand the case for compliance with the remand orders.

In its January 2011 remand instructions, the Board requested that an examination be performed to determine the current severity of the Veteran's nasal disability.  In relevant part, this remand instructed the examiner to note the number and duration of any incapacitating episodes of sinusitis, the number of non-incapacitating episodes per year, whether surgery was required, and whether there is residual osteomyelitic.  The March 2011 examination report includes the Veteran's description of episodes of sinusitis, but there was no information or opinion that was sufficient to determine whether the episodes were incapacitating.  

The May 2012 examination report included questions with regard to whether there were incapacitating episodes of sinusitis, but these were not answered.  The Veteran has reported symptoms of nasal congestion, sneezing, headaches, tooth pain, facial swelling, red and puffy eyes, and sore throat.  These symptoms may be found to be related to the Veteran's service connected disability and, if so, could satisfy the criteria for a compensable evaluation under another diagnostic code.  Thus, it is necessary to obtain a more thorough examination.

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the March 2011 examination and May 2012 addendum to review the claims folder, including this remand.

The examiner should opine as to the number and duration of any incapacitating episodes of sinusitis per year requiring prolonged (four to six weeks) of antibiotic treatment; the number of non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting; whether sinusitis has required radical or repeated surgeries; and whether there is residual osteomyelitis. 

If these questions cannot be answered without further examination; or the previous examiner is unavailable, the Veteran should be afforded a new examination. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

2.  If the benefit sought is not granted, the agency of original jurisdiction should issue a supplemental statement of the case; before the record is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


